                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

MATTHEW N.P. JONES,

                  Plaintiff,

            V.                       : Civil Action No. 18-1380-RGA

U.S VICE PRESIDENT JOE BIDEN,

                  Defendant.


Matthew N.P. Jones, Greenwood, Delaware.   Pro Se Plaintiff.


                               MEMORANDUM OPINION




February { ( , 2019
Wilmington, Delaware
AN~te-
       Plaintiff Matthew N.P. Jones appears prose and has been granted leave to

proceed in forma pauperis.      He commenced this action on September 5, 2018.         (D.I.

2).   Jones asserts jurisdiction by reason of a federal question and the United States

government as a defendant.       The Court proceeds to screen the Complaint pursuant to

28 U.S.C. § 1915(e)(2)(B).

                                          BACKGROUND

        Plaintiff has named former U.S. Vice President Joe Biden as the sole defendant.

In the Complaint, Jones provides his biography beginning at birth.     Many of the

allegations are similar to those found in another case filed by Plaintiff, Civ. No. 17-1837-

RGA and Civ. No. 18-1383-RGA.         Plaintiff alleges rapes, beatings and abuse.

       The allegations directed towards Defendant are raised pursuant to federal

criminal statute, 18 U.S.C. § 3, as an accessory after the fact.   Plaintiff alleges that he

met Defendant in 1994 while in the custody his father.     Plaintiff alleges his father was

in regular contact with Defendant until 2003.     Plaintiff also met Defendant in the 1990's

during the Clinton/Dole campaign and at the Delaware State Fair "on multiple days in

multiple years."   In addition, Plaintiff heard Defendant speak at the University of

Delaware in the early 2000's.     Plaintiff alleges that Defendant was present at

Halloween parties he attended in 2000 and 2001 and participated in unlawful acts.

Finally, Plaintiff alleges that Defendant is responsible for the spread of poison water in

Delaware.

        He seeks ten billion dollars in damages.




                                              1
                                           DISCUSSION

          A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief."            Ball v. Famiglio, 726 F.3d 448, 452 (3d

Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions).          The Court

must accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff.     Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d

Cir. 2008).

          An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989).           Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario.

Neitzke, 490 U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989).

          The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions.      Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). However,

before dismissing a complaint or claims for failure to state a claim upon which relief may

be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must

grant Plaintiff leave to amend his complaint unless amendment would be inequitable or

futile.    See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

          Plaintiff proceeds prose and, therefore, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than


                                                  2
formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff, a court concludes that those allegations "could not raise a

claim of entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

"Though 'detailed factual allegations' are not required, a complaint must do more than

simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of a

cause of action."' Davis v. Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555).     In addition, a plaintiff must plead facts sufficient

to show that a claim has substantive plausibility.   See Johnson v. City of Shelby, 135

S.Ct. 346, 347 (2014). A complaint may not be dismissed, however, for imperfect

statements of the legal theory supporting the claim asserted.     See id. at 346.

       When reviewing the sufficiency of a complaint, a court should follow a three-step

process:   (1) consider the elements necessary to state a claim; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim.   See Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d

Cir. 2016); Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014).

Deciding whether a claim is plausible will be a "context-specific task that requires the

reviewing court to draw on its judicial experience and common sense." Id.

       The allegations in the complaint are legally and factually frivolous.    As pied,

there is no legal basis for Plaintiff's claim against Defendant for multiple reasons.      To




                                              3
the extent the claims are raised pursuant to 42 U.S.C. § 1983 or as a Bivens claims for

violations of Plaintiff's constitutional rights, the claims are time-barred.

       For purposes of the statute of limitations § 1983 and Bivens claims are

characterized as personal injury actions. Wilson v. Garcia, 471 U.S. 261, 275 (1983);

Napierv. Thirty or More Unidentified Fed. Agents, 855 F.2d 1080, 1087 (3d Cir. 1988).

In Delaware, § 1983 claims are subject to a two-year limitations period.       See 10 Del. C.

§ 8119.      The last date mentioned with regard to acts by Defendant is 2003.         Plaintiff

commenced this action in 2018.       It is clear from the face of the complaint that the

claims are time-barred.

       In addition, to the extent the Complaint relies upon federal criminal statutes to

impose criminal liability upon Defendant pursuant to the criminal statutes upon which he

relies, he lacks standing to proceed.    See Allen v. Administrative Office of

Pennsylvania Courts, 270 F. App'x 149, 150 (3d Cir. 2008); see United States v.

Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) ("[T]he United States Attorney is

responsible for the prosecution of all criminal cases within his or her district.").    The

decision of whether to prosecute, and what criminal charges to bring, generally rests

with the prosecutor.    See United States v. Batchelder, 442 U.S. 114, 124 (1979).

          Finally, after thoroughly reviewing the Complaint and applicable law, the Court

draws on its judicial experience and common sense and finds that the claims are

frivolous.    Therefore, the Court will dismiss the Complaint pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).    The Court finds amendment futile.

                                        CONCLUSION

       For the above reasons, the Court will dismiss the Complaint as legally frivolous



                                               4
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).   The Court finds amendment futile.

      An appropriate order will be entered.




                                              5
